DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-21, 23-29, and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.
Amended claims 22 and 40 recite limitations to connectors. The election made by the applicant in the reply filed on 09/13/2022 was to Fig. 1-20, which excludes any structure to connectors; therefore, claims 22 and 40 are withdrawn from consideration and are not examined on the merits herein.  

Priority
This application is 371 of PCT/EP2019/058671 filed on 04/05/2019 which claims priority to Foreign Patent application no. GB1806045.9 filed on 04/12/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
All claims receive priority to the previously-filed application filed on 04/12/2018.
In view of the reply filed on 09/13/2022 in which claims 1, 3-15, 22 and 40 were amended, claims 16-21, 23-29, and 41-44 were cancelled, and claims 45-50 were added, claims 1-15, 22, 40, and 45-50 are pending in the instant application. Further, in view of the examiner’s withdrawal of claims 22 and 40 above, claims 1-15 and 45-50 are examined on the merits herein.  

Information Disclosure Statement
The information disclosure statement filed on 10/09/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent document WO/2003013404 has not been provided in full nor has a translated abstract been provided and therefore has not been considered. All other references in the IDS dated 10/09/2020 have been considered.  	

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The bottom part is referred to by an incorrect reference number (pg. 22 line 33, pg. 23 line 5).  
The hatch is referred to by an incorrect reference number (pg. 23 line 35).
Appropriate correction is required.
The use of the term Mediprene (pg. 14 lines 9 and 11, pg. 17 line 27, pg. 18 line 3, pg. 26 lines 22 and 28, pg. 27 line 23, pg. 33 line 22), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The preamble recites "a lid as claimed in claim 1" in line 1 which should read "the lid as claimed in claim 1".  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) was used in the interpretation of claims 1, 3, and 7 and all subsequent recitations of the “means for” limitations in any dependent claims. 
Claims 1, 3, and 7 invoke 35 U.S.C. 112(f) in accordance with the 3-prong analysis.
Sufficient structure for the limitation “an attachment means” in line 2 of claim 1 was found on pg. 8 lines 10-17; therefore, no rejection was made for indefiniteness in the case of claim 1.
Sufficient structure for the limitation “an operating means” in line 2 of claim 3 was found on pg. 6 line 25; therefore, no rejection was made for indefiniteness in the case of claim 3. 
Sufficient structure for the limitation “connection means” in line 2 of claim 7 was found on pg. 7 lines 8-17; therefore, no rejection was made for indefiniteness in the case of claim 7. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the operating part comprises a sliding part" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 3, which claim 6 is dependent upon, recites the operating means. For the sake of compact prosecution, the examiner is treating the claim as though claim 6 recites “the operating means comprises a sliding part”. 
Claim 46 recites the limitation “the operating means is operated in the first way” in line 2. There is insufficient antecedent basis for this limitation in the claim. The operating means being operated in “the first way” is recited in claim 4. This rejection could be rendered moot by changing the dependency of claim 46 to claim 4. Further, for the sake of compact prosecution, the examiner is treating the claim as though operation in the first way allows the lid to be attached to or detached from the implant as recited in claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11-13, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. no. US/2013/0030397 A1 to Sabeti.
Regarding claim 1, Sabeti discloses a lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) for an ostomy implant (para. 0020 lines 1-9; 10 and 50 implant), the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) comprising: a base (121 and 140 base) comprising an attachment means (para. 0103 lines 1-6; para. 0119 lines 4-5; Fig. 2A, 11 magnetized material) for attachment to the implant (10 and 50 implant); and an opening part (60 opening part); wherein the opening part (60 opening part) is arranged such that it can be opened (Fig. 6B, opened configuration), for evacuating a stoma to which the ostomy implant (10 and 50 implant) is connected (para. 0096 lines 1-9; para. 0121 lines 1-11), and closed (Fig. 6A, closed configuration), for preventing leaks from the stoma (para. 0095 lines 5-10; para. 0121 lines 1-11), while attached to the implant (50 implant).  
Regarding claim 2, Sabeti discloses that the opening part (60 opening part) comprises a hatch (62 hatch).  
Regarding claim 3, Sabeti discloses that the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) further comprises an operating means (71 and 75 operating means), the operating means (71 and 75 operating means) being operable to: allow the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) to be attached to or detached from the implant (para. 0094 lines 1-7; 10 and 50 implant); and open and close the opening part (para. 0095 lines 1-4; Fig. 6A and 6B, 60 opening part).  
Regarding claim 4, Sabeti discloses that the operating means (71 and 75 operating means) is arranged such that when it is operated in a first way (operating 75 operating means) it allows the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) to be attached to or detached from the implant (para. 0094 lines 1-7; 10 and 50 implant), and when it is operated in a second way (operating 71 operating means) it opens and/or closes the opening part (para. 0095 lines 1-4; Fig. 6A and 6B, 60 opening part).
Regarding claim 5, Sabeti discloses that the operating means (71 and 75 operating means) comprises a movable part, the movable part being a sliding part (75 slidable threads) and/or a lever part (71 rotatable handle).  
Regarding claim 9, Sabeti discloses that the attachment means (para. 0103 lines 1-6; Fig. 2A, 11 magnetized material) comprises an engaging edge (11 magnetized material comprising edges) for engagement with the implant (10 and 50 implant).  
Regarding claim 11, Sabeti discloses that the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) comprises a sealing surface (75 sealing surface) arranged to form a sealing engagement between the opening part (60 opening part) and the implant (para. 0094 lines 1-4; 10 and 50 implant), while the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) is attached to the implant (10 and 50 implant) and the opening part (60 opening part) is in a closed position (Fig. 6A, closed configuration).  
Regarding claim 12, Sabeti discloses that the lid (comprising parts 60 opening part, 90 cap, 121 and 140 base) comprises a sealing surface (63 sealing surface) for sealing engagement (para. 0095-0096 lines 1-5 and 1-4) with the opening part (60 opening part).  
Regarding claim 13, Sabeti discloses that the opening part (60 opening part) is movably connected to the base (60 opening part movable between a closed and open position placed within 121 and 140 base).
Regarding claim 45, Sabeti discloses that the operating means (71 and 75 operating means) is operable to apply a force on the lid (71 operating means as a rotatable handle applies a rotational force on 68 shaft) so as to apply a force on the opening part (68 shaft further applies rotational force to 60 opening part through connection to 60 opening part) so as to open or close the opening part (para. 0095 lines 1-4; 60 opening part).

Claims 1, 3, 10, 13-15, and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent application no. WO/2011/039517 A1 to Jacobsson.
Regarding claim 1, Jacobsson discloses a lid (1 lid) for an ostomy implant (pg. 1 lines 19-22; 34 implant), the lid (1 lid) comprising: a base (2 base) comprising an attachment means (7a,7b breasts) for attachment to the implant (34 implant); and an opening part (3 top); wherein the opening part (3 top) is arranged such that it can be opened (removed by undoing 16 slidable threads), for evacuating a stoma to which the ostomy implant (34 implant) is connected (when 3 top is removed from 2 base, 6 coupling opening connected to 34 implant is fully open), and closed (replaced by screwing in 16 slidable threads), for preventing leaks from the stoma (19 cavity of 3 top provides a seal with 2 base), while attached to the implant (34 implant).  
Regarding claim 3, Jacobsson discloses that the lid (1 lid) further comprises an operating means (12a-d and 16 slidable threads), the operating means (12a-d and 16 slidable threads) being operable to: open or close the opening part (12a-d and 16 slidable threads allow 3 top to be removed (opened) or replaced (closed)).  
Regarding claim 10, Jacobsson discloses that the lid (2 base as a part of 1 lid) is operable between a relaxed configuration in which it cannot fit over the implant (34 implant), and a stressed configuration in which it can fit over the implant (pg. 3 lines 23-34; 34 implant).  
Regarding claim 13, Jacobsson discloses that the opening part (3 top) is movably connected to the base (16 slidable threads of 3 top create a slidable connection with 12a-d slidable threads of 2 base).
Regarding claim 14, Jacobsson discloses that the base (2 base) comprises at least one stretchable part (pg. 3 lines 23-26, entirety of 2 base is radially deformable; pg. 9 lines 6-11).  
Regarding claim 15, Jacobsson discloses that the base (2 base) can be stretched from a relaxed configuration in which it cannot fit over the implant (34 implant), to a stressed configuration in which it can fit over the implant (pg. 3 lines 23-34; 34 implant).
Regarding claim 47, Jacobsson discloses that the opening part (3 top) is movably connected to the base (16 slidable threads of 3 top create a slidable connection with 12a-d slidable threads of 2 base) and wherein the base (2 base) comprises at least one stretchable part (pg. 3 lines 23-26, entirety of 2 base is radially deformable; pg. 9 lines 6-11), and wherein the base (2 base) can be stretched from a relaxed configuration, to a stressed configuration (pg. 3 lines 23-34). 
Regarding claim 48, Jacobsson discloses that the base (2 base as a part of 1 lid) comprises an opening (6 opening) which can be closed by the opening part (19 cavity of 3 top provides sealing engagement), and wherein stretching the lid (2 base as a part of 1 lid) from the relaxed configuration to the stressed configuration comprise enlarging the opening such that the lid (2 base a part of 1 lid) can fit over the implant (pg. 3 lines 23-34, radially deforming 2 base comprises enlarging the opening in at least one axis to allow the lid to fit over 34 implant; pg. 10 lines 4-15, radially deforming 2 base increases the length of the semi-minor axis).  

Claims 1, 3, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent no. 4,634,421 A to Hegemann.
Regarding claim 1, Hegemann discloses a lid (10 lid) for an ostomy implant (11 implant), the lid (10 lid) comprising: a base (15 body) comprising an attachment means (33 and 34 sealing means) for attachment to the implant (11 implant); and an opening part (14 opening); wherein the opening part (14 opening) is arranged such that it can be opened (Fig. 4 showing 14 opening part uncovered and 11 implant fully open which would allow for evacuation), for evacuating a stoma to which the ostomy implant (11 implant) is connected, and closed (Fig. 3, showing 14 opening part covered), for preventing leaks from the stoma (col. 5 lines 9-14, when 14 opening part is covered 11 implant is clamped to obtain a gas-tight and water-tight seal), while attached to the implant (11 implant).  
Regarding claim 3, Hegemann discloses that the lid (10 lid) further comprises an operating means (37 lever ends), the operating means (37 lever ends) being operable to: allow the lid (10 lid) to be attached to or detached from the implant (Fig. 3-4, 37 lever ends operable to bring 33 and 34 sealing means in and out of communication to attach or detach 11 implant); and open or close the opening part (Fig. 3-4, 37 lever ends operable to move in and out of alignment with 14 opening).  
Regarding claim 46, Hegemann discloses that the operating means (18 and 19 levers) comprises a surface or protrusion (36 bias spring) arranged such that when the operating means (18 and 19 levers) is operated in a first way (37 lever ends pinched inward and let go by a user), said surface or protrusion (36 bias spring) exerts a force on another part of the lid (18 and 19 lever arms connected to 10 lid by 35 pivot post) so as to change the lid into a configuration in which the lid is attachable to or detachable from the implant (col. 3-4 lines 64-68 and 1-3; Fig. 3-4 showing lid in first and second configuration; when 37 lever ends are let go by a user 36 bias spring biases 18 and 19 lever arms to a closed position around 11 implant).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabeti as applied to claim 1 above, and further in view of Foreign Patent application no. WO/2017/079532 A1 to Cesa.
The teachings of Sabeti are explained in the rejection of claim 1 above. 
Sabeti differs from the instantly claimed invention in that Sabeti fails to disclose that the lid further comprises connection means such that a further device may be attached to the lid or that the connection means comprises one or more raised or lowered parts, a ridge, and/or a groove. 
Cesa teaches a system (1400 and 1900 ostomy implant system) comprising a connection means as a ridge (1902 connecting ridge) and a groove (1904 groove) such that a further device may be attached to the system (pg. 40 lines 2-16).
Cesa is considered to be analogous to the instantly claimed invention in that Cesa teaches an ostomy implant with a connection to an ostomy bag. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the base of the lid of Sabeti to further comprise a ridge for connection to another device as taught by Cesa, because Cesa teaches that this provides a fluid-tight sealed connection between a collection apparatus and the system to avoid odor and leakage (see pg. 1 lines 26-28, pg. 4 lines 12-16). 

Allowable Subject Matter
Claim 6 is rejected under 35 U.S.C. 112(b) and claims 6 and 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112(b) issues set forth in this Office Action are resolved. 
The following is a statement of reasons for the indication of allowable subject matter: 
The instant application discloses in claim 6 that "the operating means comprises a sliding part that is arranged such that when the sliding part is slid along a first sliding route it causes the lid to be attachable to or detachable from the implant, and when the sliding part is slid along a second sliding route, it causes the opening part to open or close." Sabeti, Jacobsson, and Hegemann all teach operating means which comprise either a slidable thread or a pressable lever operable to allow the lid to be attached or detached from the implant or open and close the opening part. The operating means of Sabeti is able to perform both operating procedures, but each operating means of Sabeti is able to perform only one of the operating procedures. Sabeti does not disclose a single operating means that performs both procedures by being moved along a first or second sliding route. The operating means of Jacobsson is able to perform only one of the claimed procedures and it would not be considered obvious to modify the operating means to be able to perform the second claimed procedure. The operating means of Hegemann is able to perform both operating procedures, but does not perform them alternatively or by a separate mechanism (i.e. along a second sliding route). The primary reason for the allowance of the claim is the structural configuration of the operating means that attaches or detaches a lid from an implant by sliding along a first sliding route and opens or closes an opening part by sliding along a second sliding route. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because this detailed structure is not known in any analogous art nor would it be considered obvious to modify the closest available prior art as they either provide a single slidable route or separate operating means for each claimed procedure. 
Claim 50 recites the same limitations as claim 6 and so is considered allowable for the same reasons as discussed above.
Further, the instant application discloses in claim 49 that “the base is stretched in response to radially moving said slider with respect to the lid”. Sabeti and Hegemann do not disclose a stretchable base. Jacobsson discloses a stretchable base and operating means; however, the operating means of Jacobsson do not cause the stretching of the base as is claimed in claim 49 of the instant application. The base of Jacobsson is able to stretch by the base being made of a deformable material that changes shape in response to a user pinching the edges. The operating means of Jacobsson are only able to open or close an opening part. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because it would not be obvious to modify the disclosed operating means of Jacobsson to cause the stretching of the base.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781